EXHIBIT LIST OF COMPANY’S SUBSIDIARIES Before July 31, 2008: Exact name of registrant as specified in its charter State or other jurisdiction of incorporation or organization Impulsora e Inmobiliaria Regional, S.A. de C.V. United Mexican States Instalaciones y Contrataciones, S.A. de C.V. United Mexican States Servicios Axtel, S.A. de C.V. United Mexican States Avantel, S. de R.L. de C.V. United Mexican States Avantel Infraestructura, S. de R.L. de C.V. United Mexican States Avantel Servicios, S.A. de C.V. United Mexican States Avantel Equipos, S.A. de C.V. United Mexican States Avantel Recursos, S.A. de C.V. United Mexican States Avantel Telecomunicaciones, S.A. de C.V. United Mexican States Adequip, S.A. de C.V. United Mexican States Telecom Networks, Inc. Delaware, USA. After July 31, 20081: Exact name of registrant as specified in its charter State or other jurisdiction of incorporation or organization Instalaciones y Contrataciones, S.A. de C.V. United Mexican States Servicios Axtel, S.A. de C.V. United Mexican States Avantel, S. de R.L. de C.V. United Mexican States Avantel Infraestructura, S. de R.L. de C.V. United Mexican States Telecom Networks, Inc. Delaware, USA. 1 On July 31, 2008, the subsidiaries of the Borrower mentioned below, merged into Servicios Axtel, S.A. de C.V. (“SAX”) with the latter being the surviving entity.The subsidiaries of the Borrower that merged with and into SAX are (1) Impulsora e Inmobiliaria Regional, S.A. de C.V.; (2) Adequip, S.A. de C.V.; (3) Avantel Equipos, S.A. de C.V.; (4) Avantel Recursos, S.A. de C.V.; (5) Avantel Servicios, S.A. de C.V. and (6) Avantel Telecomunicaciones, S.A. de C.V.
